DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoji (JP2012-108577: translation attached), in view of Lundberg et al. (US Patent 9933853), hereinafter Lundberg.
Regarding claim 1, Toyoji discloses a head-mounted display that displays a mixed reality image and is capable of being operated by a gesture operation by a user (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched), the head-mounted display comprising: an image projection unit that projects an image (Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched); a lens that superimposes the image projected from the image projection unit on a nearby space and displays the image as a mixed reality object (Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: The image superimposition display unit 110 superimposes and displays the graphics generated by the graphics generation unit on the captured image of the real space); a distance image acquisition unit that acquires a distance image and detects a gesture operation by a user (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: In FIG. 1, the photographing unit 101 photographs the surroundings in order to detect another device adjacent to the own device. The photographing unit 101 is, for example, an optical camera. The other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located; Paragraph [0022]: FIG. 2B, the marker photographing camera upper 202C1 and the marker photographing camera lower 202C3 are upper and lower binocular cameras for photographing the markers of other devices and obtaining the direction and distance of the markers, and correspond to the photographing unit 101); a position information acquisition unit that acquires position information of the head-mounted display (hereinafter, referred to as "host HMD") (Paragraph [0018]: device information notification unit 111 is for indicating the ID and position of the own device; Paragraph [0026]: relative position calculation unit 103 calculates the relative position of all other devices centered on the own device based on the markers of the other device detected from the image acquired from the photographing unit 101, and the other device information management unit together with the device ID of the other device); a communication unit that performs communication with an external terminal through a smartphone or an embedded radio communication unit (Paragraph [0007]: the direct operation uses the actual space in front of the user as the operation space, unlike the buttons of the mobile phone and the touch panel of the smartphone. There are quite a lot of people who use mobile phones and smartphones on the commuter train; Paragraph [0018]: communication unit 104 transmits / receives information such as a device ID and a relative angle with another adjacent device; Paragraph [0099]: device is further provided with a communication unit for communicating with other devices, and the other device detection unit 102 mounted on each device measures the position of each device itself and exchanges it via the communication unit to change the relative position. It may be calculated); and a control unit that controls an image projection operation by the image projection unit on the basis of the gesture operation by the user which is detected by the distance image acquisition unit, wherein the control unit, sets an operating space where the gesture operation performed by the user is valid and displays the operating space as a mixed reality object, performs communication with another head-mounted display (hereinafter, referred to as another HMD) by the communication unit to exchange position information and operating space information of the host HMD and the other HMD, and adjusts the operating space of the host HMD so that the operating space of the host HMD and an operating space of the other HMD do not overlap each other (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located…relative position calculation unit 103 obtains the relative coordinates of the other device in the two-dimensional coordinate system centered on the own device from the direction and distance of the other device obtained by the other device detection unit 102). 
	Toyoji does not explicitly disclose a see-through lens.
	However, Lundberg teaches a HMD with gesture recognition and control (Fig. 5(a); Column 11, line 60-Column 12, line 10: gesture recognition unit 456 refers to gesture data recorded in the gesture data unit 455, and recognizes the gesture from the outer shape whose anatomic feature has been recognized. Note that, although it is assumed that the gesture recognition unit 456 refers to the gesture data recorded in the gesture data unit 455, not limited thereto, the gesture recognition unit 456 may refer to other arbitrary data, and may perform processing without any reference… a gesture of hands is recognized as illustrated in FIG. 5(a)… the application unit 459 and the event service unit 460 carry out a predetermined event in accordance with the gesture recognized by the gesture recognition unit), further comprising a see-through lens (Fig. 1; Column 10, lines 49-58: the rim unit 211 of the glasses display device 100 is provided with the pair of semi-transmissive displays 220. Not limited thereto, the rim unit 211 of the glasses display device 100 may be provided with lenses such as normal sunglasses lenses, ultraviolet protection lenses, or glasses lenses, and one semi-transmissive display 220 or the pair of semi-transmissive displays 220 may be separately provided…the semi-transmissive display(s) 220 may be provided so as to be embedded in part of the lenses). Lundberg teaches that this will allow for a composite image of virtual items to be displayed with viewed items (Column 12) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyoji with the features of a see-through lens as taught by Lundberg so as to allow for a composite image of virtual items to be displayed with viewed items as presented by Lundberg.
Regarding claim 2, Toyoji, in view of Lundberg teaches the head-mounted display according to claim 1, Toyoji discloses wherein in a case where the operating space of the host HMD and the operating space of the other HMD overlap each other, the control unit performs adjustment through any one of position movement, size reduction, and shape change of the operating space of the host HMD, or in combination of the position movement, the size reduction, and the shape change (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap).
Regarding claim 3, Toyoji, in view of Lundberg teaches the head-mounted display according to claim 2, Toyoji discloses wherein the control unit sets an operation object in order for a user to perform an operation of selection, display initiation, or display termination of a display image by the image projection unit, and displays the operation object as a mixed reality object, and in the case of adjusting the operating space of the host HMD, the control unit displays the operation object after the position movement or the size reduction so that the operation object enters the operating space after the adjustment (Fig. 11; Paragraph [0069]: FIG. 11, 92 is the operation space after adjustment of the own device, and P is the central position of the operation space of the own device when the operation space is not adjusted, that is, when the operation space is displayed in the maximum size. Is. Reference numeral 93 is the adjusted operating space of the other device, and Q is the central position of the operating space of the other device when the operating space is not adjusted, that is, when the operating space is displayed in the maximum size. The coordinates (x3, y1) are the right front corners of the operation space after the adjustment of the own device, and are changed from x1 when the x-coordinate is not adjusted to x3 which is reduced. The coordinates (x2, y1) are the left front corners of the operation space when the own device is not adjusted, and do not change at all before and after the adjustment of the operation space. The coordinate (x3, y1) after adjustment can be obtained by subtracting a certain value from x1 to be adjusted to obtain a temporary x3, determining duplication, and repeating the process of reducing the temporary x3 value until there is no duplication).
Regarding claim 4, Toyoji discloses a head-mounted display that displays a mixed reality image and is capable of being operated by a gesture operation by a user (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched), the head-mounted display comprising: an image projection unit that projects an image (Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched); a lens that superimposes the image projected from the image projection unit on a nearby space and displays the image as a mixed reality object (Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: The image superimposition display unit 110 superimposes and displays the graphics generated by the graphics generation unit on the captured image of the real space); a distance image acquisition unit that acquires a distance image and detects a gesture operation by a user, a nearby person, or an object (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: In FIG. 1, the photographing unit 101 photographs the surroundings in order to detect another device adjacent to the own device. The photographing unit 101 is, for example, an optical camera. The other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located; Paragraph [0022]: FIG. 2B, the marker photographing camera upper 202C1 and the marker photographing camera lower 202C3 are upper and lower binocular cameras for photographing the markers of other devices and obtaining the direction and distance of the markers, and correspond to the photographing unit 101); and a control unit that controls an image projection operation by the image projection unit on the basis of the gesture operation by the user which is detected by the distance image acquisition unit, wherein the control unit, sets an operating space where the gesture operation performed by the user is valid and displays the operating space as a mixed reality object, and in a case where the person or the object which is detected by the distance image acquisition unit exists in the operating space, the control unit adjusts the operating space so that a position at which a detected person or object exists and the operating space do not overlap each other (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0016]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located…relative position calculation unit 103 obtains the relative coordinates of the other device in the two-dimensional coordinate system centered on the own device from the direction and distance of the other device obtained by the other device detection unit 102). 
	Toyoji does not explicitly disclose a see-through lens.
	However, Lundberg teaches a HMD with gesture recognition and control (Fig. 5(a); Column 11, line 60-Column 12, line 10: gesture recognition unit 456 refers to gesture data recorded in the gesture data unit 455, and recognizes the gesture from the outer shape whose anatomic feature has been recognized. Note that, although it is assumed that the gesture recognition unit 456 refers to the gesture data recorded in the gesture data unit 455, not limited thereto, the gesture recognition unit 456 may refer to other arbitrary data, and may perform processing without any reference… a gesture of hands is recognized as illustrated in FIG. 5(a)… the application unit 459 and the event service unit 460 carry out a predetermined event in accordance with the gesture recognized by the gesture recognition unit), further comprising a see-through lens (Fig. 1; Column 10, lines 49-58: the rim unit 211 of the glasses display device 100 is provided with the pair of semi-transmissive displays 220. Not limited thereto, the rim unit 211 of the glasses display device 100 may be provided with lenses such as normal sunglasses lenses, ultraviolet protection lenses, or glasses lenses, and one semi-transmissive display 220 or the pair of semi-transmissive displays 220 may be separately provided…the semi-transmissive display(s) 220 may be provided so as to be embedded in part of the lenses). Lundberg teaches that this will allow for a composite image of virtual items to be displayed with viewed items (Column 12) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyoji with the features of a see-through lens as taught by Lundberg so as to allow for a composite image of virtual items to be displayed with viewed items as presented by Lundberg.
Regarding claim 5, Toyoji, in view of Lundberg teaches the head-mounted display according to claim 4, Toyoji discloses wherein in a case where the detected person or object exists in the operating space, the control unit performs adjustment through any one of position movement, size reduction, and shape change of the operating space, or in combination of the position movement, the size reduction, and the shape change (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap).
Regarding claim 6, Toyoji, in view of Lundberg teaches the head-mounted display according to claim 5, Toyoji discloses wherein the control unit sets an operation object in order for a user to perform an operation of selection, display initiation, or display termination of a display image by the image projection unit, and displays the operation object as a mixed reality object, and in the case of adjusting the operating space, the control unit displays the operation object after the position movement or the size reduction so that the operation object enters the operating space after the adjustment (Fig. 11; Paragraph [0069]: FIG. 11, 92 is the operation space after adjustment of the own device, and P is the central position of the operation space of the own device when the operation space is not adjusted, that is, when the operation space is displayed in the maximum size. Is. Reference numeral 93 is the adjusted operating space of the other device, and Q is the central position of the operating space of the other device when the operating space is not adjusted, that is, when the operating space is displayed in the maximum size. The coordinates (x3, y1) are the right front corners of the operation space after the adjustment of the own device, and are changed from x1 when the x-coordinate is not adjusted to x3 which is reduced. The coordinates (x2, y1) are the left front corners of the operation space when the own device is not adjusted, and do not change at all before and after the adjustment of the operation space. The coordinate (x3, y1) after adjustment can be obtained by subtracting a certain value from x1 to be adjusted to obtain a temporary x3, determining duplication, and repeating the process of reducing the temporary x3 value until there is no duplication).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613